Citation Nr: 0109807	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of zero 
percent for tardive dyskinesia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 December 
1958.  The appeal comes to the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Service connection for tardive dyskinesia was granted by the 
Board in February 2000.  The rating board in St. Louis 
assigned a zero percent evaluation in March 2000, and the 
initial noncompensable evaluation is presently before the 
Board on appeal.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for a compensable initial 
evaluation for tardive dyskinesia.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
duty to assist the veteran includes securing medical records 
identified by the veteran, as well as conducting a thorough 
and contemporaneous medical examination of the veteran.  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993).  If an examination 
report is incomplete, the Board must await its completion, or 
order a new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992).

A review of the record shows that while there is an opinion 
of record regarding the etiology of the veteran's tardive 
dyskinesia, he was not physically examined in connection with 
that opinion.  Rather, the VA examiner in October 1999 
indicated that the veteran had the disorder, and made comment 
on its origins that were relevant to the service connection 
claim.  Regarding the veteran's symptoms, the examiner 
indicated:  "Tardive dyskinesia is an involuntary movement 
of the body including the tongue and mouth."  There is no 
indication of the seriousness or nature of the veteran's 
symptoms.  In fact, there is no physical examination report 
of record regarding the veteran's tardive dyskinesia.  Now 
that service connection has been established for tardive 
dyskinesia, the Board must determine its severity for rating 
purposes.  The Board in this case determines that the record 
does not contain sufficient evidence for the equitable 
disposition of this appeal.  

Because there is no Diagnostic Code specific to tardive 
dyskinesia, the RO had to rate the veteran's service-
connected disorder by analogy.  In light of the October 1999 
statement that some symptoms of tardive dyskinesia were the 
involuntary movement of the tongue and mouth, the disorder 
was rated analogous to Code 8209.  That Code provides a 10 
percent evaluation for incomplete paralysis, moderate, of the 
ninth (glossopharyngeal) cranial nerve.  A 20 percent 
evaluation is warranted for incomplete paralysis, severe.  A 
30 percent evaluation is warranted for complete paralysis.  
38 C.F.R. § 4.124a, Code 8209.  A zero percent evaluation is 
warranted when the criteria for a compensable evaluation have 
not been met.

This case is being remanded for a VA examination to be 
performed.  Accordingly, the following development should be 
performed:

1.  The RO should attach to the permanent 
record the documents contained in the 
enclosed temporary file.  

2.  A determination should be made 
whether there are any relevant medical 
treatment records, private or VA, not 
currently associated with the record.  If 
there are any such records, after the 
necessary waiver(s) have been obtained, 
those additional records should be 
associated with the claims file.

3.  The RO should afford the veteran a VA 
examination to determine the nature and 
extent of the symptoms arising from 
tardive dyskinesia.  All necessary 
studies and tests should be performed, 
and the examiner should have the claims 
file available prior to the examination.  
Further, the veteran should be made aware 
that he must attend the examination and 
cooperate with the examiner, or his claim 
for an increased evaluation could be 
denied by the RO.

4.  The RO should review the examination 
report to ensure that it complies with 
the directives of this remand.  If the 
examination report fails to comply with 
the directives of the remand, it should 
be returned for corrective action.

5.  After completion of the above 
development, the RO should again 
adjudicate on the merits the veteran's 
claim of entitlement to an initial 
evaluation for tardive dyskinesia.  If 
the determination of the claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




